[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, David S. Rosettenstein, was the owner of property located at 19 Hillside Avenue in Milford, Connecticut on October 1, 1991. After reducing the value of the property in 1992, the Board of Tax Review of the City of Milford valued the subject property as follows:
100% Market Value    $274,500.00
70%  Assessed Value  $192,150.00
The plaintiff was aggrieved by the decision of the Board of Tax Review and appealed its decision to this court pursuant to General Statutes Section 12-117a. At the trial in this matter, Marc Nadeau, the plaintiff's expert witness, testified to the fair market value of the property as of October 1, 1991 is as follows:
100% Market Value    $230,000.00
70%  Assessed Value  $161,000.00
The difference between the city's 100% value and the plaintiff's 100% value is $44,500.00 and the difference between the 70% values is $31,150.00.
On this property, the City of Milford obtained a sewer easement whereby the plaintiff could not build on said easement. The plaintiff applied for permission to build over the easement and was denied that right. However, this denial of use is not part of the assessment criteria as the plaintiff has the right of appeal on CT Page 313 that denial from the City of Milford. It does, however, allow the plaintiff to seek a reduction of assessment because of the non-use on the property.
This particular dwelling allegedly had $47,200.00 worth of improvements to the rear of the house. A pre-existing porch was enclosed and made part of the living room. Furthermore, the professional appraiser for the defendant, City of Milford, again was indiscriminate in determining land valuation and any disparity between the assessment of surrounding lots is the frontage of Long Island Sound. This lot has a size of approximately 5,000 square feet and improvements of 1,716 square feet.
The court reduces the land value by $10,000.00 resulting in a net reduction of taxes to $264,500.00. The court finds the dwelling's value is correct and proper as assessed by the City of Milford. The 100 percent market value is $264,500.00. A seventy percent net reduction of taxes is $185,150.00. Costs and interest may enter from the date of assessment of October 1, 1991. The city may use its discretion in reducing future taxes for payment.
Philip E. Mancini, Jr. State Trial Referee